norma a santos petitioner v commissioner of internal revenue respondent docket nos filed date p a teacher from the philippines came to the united_states under an exchange teacher program sponsored by the u s department of state p claims that her wages from teaching in the united_states are exempt from taxation under art of the u s -philippines income_tax convention art which provides that certain teacher’s earnings may be exempt from income_tax if the requirements of art are satisfied the parties dispute whether p was invited to come to the united_states for a period not expected to exceed years as is required in order to receive the exemption held whether p was invited to the united_states for a period not expected to exceed years as contemplated by the conven- tion is to be determined on the basis of an objective consider- ation of all of the relevant facts and circumstances the rel- evant facts and circumstances do not establish that p was invited to the united_states for a period not expected to exceed years therefore p’s income is not exempt from tax- ation under art michael j low and jonathon m morrison for petitioner jon d feldhammer and melissa c quale for respondent ruwe judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal income taxes the only issue for decision is whether peti- respondent also determined that petitioner was liable for the accuracy-related_penalty under sec_6662 for taxable_year but has now conceded that issue verdate 0ct date jkt po frm fmt sfmt v files santos sheila united_states tax_court reports tioner’s and wages are exempt from taxation because she came to the united_states for a period not expected to exceed years as contemplated by the conven- tion with respect to taxes on income u s -phil art date u s t article unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this ref- erence at the time the petitions were filed petitioner resided in california amity petitioner entered the united_states on date under an international exchange teacher program sponsored by the u s department of state amity institute amity a nonprofit organization operates an exchange teacher pro- gram regulated by the department of state amity’s exchange teacher program permits internationally qualified faculty to come to the united_states to teach in their respec- tive subjects for up to years amity expects that teachers who participate in the exchange teacher program will come to the united_states for years in preparation for the return to their home countries amity requires that partici- pants complete a cultural project in the third year of their teaching assignment even though amity intends that participants return home after years it has been amity’s experience that only a very small percentage of filipino teachers actually return to their home_country at that time with the vast majority of the participants deciding to remain in the united_states as part of the exchange teacher program amity serves as a j-1 visa sponsor for teachers entering the united_states from other countries amity is authorized to issue forms ds- in the petition at docket no petitioner concedes that she is entitled at most to an exemption for only dollar_figure of her wages for because the remainder was earned after she had been in the united_states for more than years verdate 0ct date jkt po frm fmt sfmt v files santos sheila santos v commissioner certificate of eligibility for exchange visitor j-1 status which allow teachers to apply for j-1 visas to enter the united_states avenida international consultants and badilla corp amity does not directly recruit teachers from the phil- ippines during and amity used avenida inter- national consultants aic and badilla corp badilla to recruit teachers from the philippines badilla is aic’s local affiliate in the philippines ligaya avenida is the owner and operator of both aic and badilla badilla obtains re sume s and transcripts from teachers seeking employment in the united_states and maintains a database of this information badilla finds prospective teachers primarily by word of mouth and through seminars conducted by ms avenida for a fee of at least dollar_figure in aic and or badilla would assist a teacher in finding employment in the united_states getting their american teaching credentials getting a visa arranging for health department of jus- tice and other federal clearances obtaining transpor- tation and initial housing and getting training and accul- turation information when aic contracts with a prospective teacher it is aic’s expectation that the exchange teacher will stay in the united_states for years before returning to his or her home_country even though aic intends for the teacher participants to return to their home countries after years in reality to percent of participants remain in the united_states after the program has concluded aic assists school districts in the united_states with the recruitment of international teachers aic finds school dis- tricts that might be interested in its services by attending job fairs and by reviewing vacancy postings aic provides interested school districts with access to its database which comprises re sume s and transcripts for candidate teachers in various subject areas whom aic believes eligible to receive teaching credentials in the united_states aic then preselects the teaching candidates for the schools to interview and facilitates the interviews after the completion of the interview process the school districts can extend employment offers to candidates once a verdate 0ct date jkt po frm fmt sfmt v files santos sheila united_states tax_court reports candidate is offered employment aic will assist the teacher in obtaining a visa generally there are two types of visas that may be avail- able to foreign teachers the first an h-1b visa is for working professionals the second a j-1 visa is for individ- uals entering the united_states under a cultural exchange program approved by the department of state the h-1b visa does not work well for school districts hiring new teachers through the exchange teacher program because its april application deadline prevents teachers from securing visas before the school year begins as a result the j-1 visa is used more frequently in hiring teachers through exchange programs the j-1 visa allows teachers from foreign coun- tries to teach in the united_states for the period specified on form ds-2019 form ds-2019 the basic document used in the administration of the exchange visitor program allows a prospective exchange visitor to seek an interview at a u s embassy or consulate in order to obtain a j-1 visa to enter the united_states form ds-2019 identifies the exchange visitor and the visitor’s designated sponsor and provides a brief description of the exchange visitor’s program including the starting and ending dates the category of exchange and an estimate of the financial support to be provided to the exchange visitor after the period specified on form ds- the teacher must return to his or her home_country unless a waiver of the return requirement is obtained from the department of state when a school district has found a teacher that it wishes to hire aic sends the teacher’s documentation to amity amity then issues a form ds-2019 showing that amity is sponsoring the applicant and thereby allowing the teacher to obtain a j-1 visa petitioner learned of ms avenida’s business through an occupational therapist who had previously attended one of ms avenida’s seminars petitioner met ms avenida when she attended one of her seminars regarding available teaching opportunities in the united_states petitioner paid a fee to aic and or badilla to assist her in finding a teaching position in the united_states verdate 0ct date jkt po frm fmt sfmt v files santos sheila santos v commissioner ravenswood city school district during the latter part of the school year the ravenswood city school district rcsd located in cali- fornia used aic to recruit teachers from the philippines because it was unable to hire a sufficient number of qualified special education providers to meet the needs of the school district when recruiting teachers from the philippines the rcsd was looking for someone who had completed the rel- evant coursework and would qualify for a preliminary teaching credential in california with contingencies the rcsd offered extensive training to its special education teachers providing this type of training was very expensive for the school district when making an offer of employment the rscd’s goal was to hire a teacher interested in staying at the rcsd long term in order to maintain its academic pro- grams when the rcsd hired a teacher through the exchange teacher program it hoped and expected that the teacher would be an employee for at least years and in many cases for longer periods this expectation was based on the rcsd’s history with filipino teachers hired through the exchange program it was the rcsd’s experience that such teachers would often stay in the united_states beyond the duration of the exchange program and become residents the rcsd offered petitioner employment as an education specialist for the school year petitioner’s employ- ment with the rcsd was at will and she signed a 1-year con- tract on date when the rcsd offers employment to a new teacher the term of the employment contract i sec_1 aca- demic year regardless of whether the teacher is recruited from within the united_states or from abroad the rcsd uses a 1-year contract with its teachers until the point at which they are granted tenure teachers are granted tenure with the rcsd when they have obtained all required credentials and have begun the first day of work in their third year of teaching on date shortly after the expiration of petitioner’s initial contract with the rcsd she signed a second contract of employment for the school when asked to testify about her expectations regarding how long petitioner would remain in the united_states maria ibarra former director of human resources for the rcsd testified so my hopes when i recruited-not just ms santos but any candidate-is that it’s a long term three year-i know that they had-candidates from the philippines had a j-1 so it was three years but my hope was that they’d be able to stay longer verdate 0ct date jkt po frm fmt sfmt v files santos sheila united_states tax_court reports year before the second contract’s expiration petitioner signed a contract on date for the school year in date petitioner amity and the rcsd entered into the amity exchange teacher contract covering the period of the form ds-2019 that was to be issued pursuant to the contract amity agreed to provide j-1 visa sponsorship for up to years petitioner’s visa after petitioner received an offer of employment from the rcsd she paid amity to sponsor her j-1 visa pursuant to amity’s 3-year administrative fee payment contract which was signed on date according to the contract peti- tioner agreed to pay and did pay dollar_figure to amity during the first year of the exchange teacher program and dollar_figure for each of the second and third years to receive and remain eligible for the j-1 visa petitioner was required to obtain a valid form ds-2019 amity issued her form ds-2019 certificates which met the j-1 visa requirements for the first years that she was eligible to remain in the united_states under her visa petitioner was issued two separate forms ds-2019 in order to remain eligible for a j-1 visa for the entire 3-year period before and in all subsequent years amity would have issued a teacher a form ds-2019 that covered a 3-year period from the outset however in amity instead issued a 2-year form ds-2019 which was subsequently reissued for a third year as a matter of course the change in practice was caused by amity’s mistaken interpretation of a new depart- ment of state policy amity incorrectly believed that because it had to be redesignated as a visa sponsor by the depart- ment of state every years it was permitted to issue form ds-2019 certificates only for 2-year periods consequently every teacher sponsored by amity in received a form ds-2019 that covered a 2-year period as a result amity issued petitioner a form ds-2019 that covered the 2-year period from date to date followed by a second form ds-2019 covering the period from date to date from to petitioner’s j-1 visa was sponsored by amity on date petitioner was issued a j-1 visa verdate 0ct date jkt po frm fmt sfmt v files santos sheila santos v commissioner that allowed for her entry into the united_states on date petitioner’s visa was valid for years at the time it was issued and its expiration date was date peti- tioner’s visa was also subject_to a 2-year-residency require- ment under which she had to return to the philippines for at least years after the expiration of the exchange teacher program petitioner requested and was granted a waiver of the 2-year-residency requirement on date peti- tioner signed a contract with amity agreeing to return to the philippines after her j-1 visa expired or otherwise pay a dollar_figure fine teaching credentials before petitioner could begin teaching in the united_states she was required to obtain a preliminary teaching credential the preliminary teaching credential petitioner received was valid for years but conditioned upon her taking and passing the california basic educational skills test cbest however a teacher is permitted to apply to the california commission on teacher credentialing the commission for a waiver of the cbest requirement if granted the waiver is valid for year from to a teacher could request a maximum of three waivers of the cbest requirement petitioner’s teaching credential was valid from date to date on date petitioner requested from the commission a waiver of the cbest requirement under the waiver petitioner could have taught in the rcsd without passing the cbest until date petitioner requested a second waiver of the cbest require- ment on date which the commission granted the second waiver would have allowed petitioner to teach in the rcsd until date without passing the cbest petitioner passed the mathematics writing and reading sections of the cbest in april and date and date respectively as of date petitioner had passed all components of the cbest petitioner also partici- pated in the rcsd’s special education training program that was provided to its special education teachers while working in the united_states petitioner earned a salary that was considerably greater than that which she verdate 0ct date jkt po frm fmt sfmt v files santos sheila united_states tax_court reports would have earned in the philippines in the philippines petitioner earned the equivalent of dollar_figure to dollar_figure per month while during her first years at the rcsd she was paid dollar_figure to dollar_figure a month petitioner incurred at least dollar_figure in expenses and fees in order to come to the united_states petitioner’s tax returns petitioner timely filed her and federal_income_tax returns and stated her occupation as teacher on her and returns petitioner reported wages of dollar_figure and dollar_figure and taxable_income of zero and requested refunds of dollar_figure and dollar_figure respectively on her and schedules a itemized_deductions petitioner claimed deductions of dollar_figure and dollar_figure respectively stating j-1 tax exempt status of exchange teacher in date petitioner filed amended form sec_1040x amended u s individual_income_tax_return and form sec_1040nr u s nonresident_alien income_tax return for the taxable years and for tax_year petitioner reported on form 1040nr wages of zero and claimed an overpayment of dollar_figure for tax_year petitioner reported on form 1040nr wages of dollar_figure and tax owed of dollar_figure petitioner contends that she was exempt from taxation during and on account of article respondent issued to petitioner separate notices of defi- ciency for and respectively on the grounds that petitioner did not qualify for the exemption provided for by article petitioner timely filed separate petitions with this court opinion generally the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error in the determinations rule a 290_us_111 for the years at issue petitioner was classified as a non- resident_alien under sec_7701 because she had a j-1 visa and participated in the exchange teacher program sec- tion b b provides that a nonresident_alien is a per- son who is not a citizen or resident_of_the_united_states within the meaning of sec_7701 generally a verdate 0ct date jkt po frm fmt sfmt v files santos sheila santos v commissioner nonresident_alien_individual engaged in trade_or_business_within_the_united_states is taxed on the taxable_income effectively connected with that trade_or_business sec_871 the phrase trade_or_business_within_the_united_states gen- erally includes the performance of personal services within the united_states at any time within the taxable_year sec_864 compensation paid to a nonresident_alien in exchange for the performance of services in the united_states constitutes income that is effectively connected with the con- duct of a trade_or_business in the united_states sec_1 c ii income_tax regs as a result petitioner’s wages would ordinarily be subject_to taxation under the code how- ever sec_894 provides that the provisions of the code will be applied to any taxpayer with due regard to any treaty obligations of the united_states that apply therefore the treatment of petitioner’s wages might be altered by treaty provisions see id article provides an exemption to certain individuals from u s income_taxation for income earned through the performance of personal services as teachers in the united_states if the requirements of article are satisfied article provides article teachers where a resident of one of the contracting states is invited by the government of the other contracting state a political_subdivision or local authority thereof or by a university or other recognized educational_institution in that other contracting state to come to that other con- tracting state for a period not expected to exceed years for the purpose of teaching or engaging in research or both at a university or other recog- nized educational_institution and such resident comes to that other con- tracting state primarily for such purpose his income from personal serv- ices for teaching or research at such university or educational_institution shall be exempt from tax by that other contracting state for a period not exceeding years from the date of his arrival in that other contracting state when interpreting a treaty we begin with the text of the treaty and the context in which the written words are used e airlines inc v floyd 499_us_530 sumitomo the term treaty is used synonymously with convention verdate 0ct date jkt po frm fmt sfmt v files santos sheila united_states tax_court reports shoji am inc v avagliano 457_us_176 the plain words of the treaty control unless their effect is contrary to the intent of the signatories sumitomo shoji am inc v avagliano supra pincite 90_tc_802 the words of a treaty are to be interpreted according to their ordinary meaning as under- stood in the public law of nations amaral v commissioner supra pincite under article a taxpayer’s wages can be exempt from federal_income_tax only if the taxpayer meets the following requirements she was a resident of the philippines before coming to the united_states she was invited by the government or a recognized educational_institution within the united_states she was invited for a period not expected to exceed years she was invited for the purpose of teaching or engaging in research at the recognized edu- cational institution and she did in fact come to the united_states primarily to carry out the purpose of the invitation in order for petitioner to qualify for the article exemp- tion of her wages she must satisfy all of its requirements petitioner has clearly met four of the five requirements and the only dispute between the parties is whether she meets the third as a result the only issue for us to decide is whether petitioner has established that the invitation that she accepted was for a period not expected to exceed years within the meaning of article respondent contends that petitioner fails to qualify for benefits on any portion of her visit under article because petitioner has not established that she was invited to come to the united_states for a period not expected to exceed years respondent contends that it is the invitor’s expecta- tion that is relevant in determining whether petitioner came to the united_states for a period not expected to exceed years respondent bases his position on what he maintains is the plain reading of the text of article petitioner argues that the expectation referred to in article is that of the invitee alone in this case petitioner petitioner contends that her expectation is the only relevant expectation and that it can be evidenced through her testimony and an observance of the surrounding circumstances verdate 0ct date jkt po frm fmt sfmt v files santos sheila santos v commissioner article provides an exemption from income_tax for up to years for specified persons who are invited to the united_states by specified governmental entities and educational institutions for the purpose of teaching but only if the invita- tion is for a period not expected to exceed years the text of article does not support one party’s suggested interpretation to a greater extent than it does the other party’s article is ambiguous with respect to whose expectation is relevant in determining the expected duration of an exchange teacher’s visit therefore we believe that the most logical reading of article requires us to consider all of the relevant facts and circumstances and then make an objective determination of whether petitioner was invited to come to the united_states for a period not expected to exceed years this standard does not focus exclusively or primarily on the expectation of any single party or on a par- ticular factor rather this inquiry necessitates that we look at all of the facts including the expectations of the involved parties as well as any relevant facts and circumstances regarding the operation of the exchange teacher program to begin our analysis we will consider the evidence that relates to petitioner’s expectation petitioner argues that she did not expect to remain in the united_states for more than years petitioner advances several facts intended to support her position including her family ties to and familiarity with the philippines the limited terms of her employment agreement s and her limited right to remain in the united_states both legally and contractually the strongest of peti- tioner’s arguments can be stated as two basic positions because she was hired under a 1-year contract as an at-will employee it was not possible for petitioner to expect to remain in the united_states for a period greater than years and because her j-1 visa was not permanent and was not guaranteed to remain valid beyond the first years petitioner could not have expected to remain in the united_states for more than years after taking into consideration all of the relevant objective facts and circumstances we find petitioner’s arguments unpersuasive in establishing that she came to the united_states for a period not expected to exceed years there is a variety of facts that indicate petitioner’s expectation was to stay in the united_states for more than years under the exchange teacher program verdate 0ct date jkt po frm fmt sfmt v files santos sheila united_states tax_court reports petitioner entered into several contractual agreements indicating that it was likely she expected to remain in the united_states for at least years petitioner amity and the rcsd signed the amity exchange teacher contract in date which indicates that petitioner was contracted to amity for the duration of the period specified on the form ds-2019 issued to her amity was the sponsor of petitioner’s visa as indicated on both forms ds-2019 and that sponsor- ship covered a 3-year period the fact that petitioner was issued two forms ds-2019 does not change the fact that amity’s sponsorship was always intended to cover a 3-year period the record indicates that were it not for amity’s mis- taken interpretation of a new department of state policy petitioner would have initially been issued a form ds-2019 for a 3-year period in fact amity issued to petitioner a second form ds-2019 as a matter of course in order to reach the same result in addition petitioner agreed to pay and did pay amity’s fees when she entered into the 3-year administrative fee payment contract in date petitioner paid amity dollar_figure the first year and dollar_figure in each of the next years the fact that petitioner contracted to pay amity’s fees for its services over a 3-year period indicates that peti- tioner expected that she would participate in the exchange teacher program for more than years in date peti- tioner also signed amity’s home return memo of under- standing agreeing to adhere to the requirements of her j- visa and the amity exchange teacher program regulations which contemplated her return to the philippines after years additionally upon petitioner’s arrival in the united_states she was granted a preliminary teaching credential this credential provided that if petitioner passed the cbest within year she would be eligible to work as a special education instructor for years in date and again in sep- tember petitioner requested a 1-year waiver of the cbest requirements from the commission these two waivers would have allowed petitioner to teach in the united_states for a period of more than years from the time she arrived in the united_states without ever having to complete the cbest requirements if petitioner had expected to return to the philippines in less than years these waivers would have been sufficient to enable her to do so without examina- verdate 0ct date jkt po frm fmt sfmt v files santos sheila santos v commissioner tion however in date petitioner began the cbest and she completed its requirements the following year the fact that petitioner decided to take the cbest without being required to do so indicates that from early on in her visit petitioner expected to remain in her position with the rcsd beyond years in determining petitioner’s expectations it is also useful to look at her communications with amity aic and the rcsd regarding her participation in the exchange teacher program petitioner has introduced no evidence that she ever expressed to any of the parties involved that she had the desire to return to the philippines after only years in fact petitioner did not testify at trial that she had expected to return home after years instead she stated that she did not have any expectation regarding the duration of her stay in the united_states also relevant to whether petitioner expected that she would remain in the united_states for more than years are the financial circumstances surrounding her participation in the exchange teacher program petitioner spent at least dollar_figure on expenses and fees in order to come to the united_states given that petitioner earned the equivalent of dollar_figure to dollar_figure a month in the philippines this represents a consid- erable investment these expenses coupled with her ability to earn dramatically higher wages in the united_states make it all the more likely that petitioner would not have come to the united_states expecting to return to her home_country earlier than necessary to in addition considering petitioner’s expectation regarding the length of her participation in the exchange teacher program we must also consider the expectations of the rcsd amity and aic and or badilla the record clearly indicates that all of the parties involved with petitioner’s invitation and employment in the united_states expected that she would remain in the united_states as a teacher for more than years this expectation is evidenced both by con- tracts that were entered into and by the testimony given at trial by representatives of the rcsd amity and aic and or badilla when asked at trial whether there had been an expectation as to how long she would stay in the united_states at the time she received her offer from the rcsd petitioner responded no verdate 0ct date jkt po frm fmt sfmt v files santos sheila united_states tax_court reports representatives from the rcsd amity and aic and or badilla all testified that they expected participants in the exchange teacher program such as petitioner to remain in the united_states for at least years none of these individ- uals expressed any knowledge of special circumstances which had caused them to have a different expectation with regard to petitioner’s participation the fact that amity and the rcsd entered into the amity exchange teacher contract indicates that both organizations expected that petitioner would stay in the united_states for at least years this is also evidenced by the 3-year administrative fee payment con- tract between amity and petitioner it is also useful to consider the historical experience regarding the exchange teacher program representatives from amity aic and badilla testified that despite their best efforts to encourage teachers to return to their home coun- tries after their participation in the exchange teacher pro- gram the vast majority of filipino participants decide to stay in the united_states beyond the 3-year program term additionally a representative from the rcsd testified that when teachers from the philippines had been hired in the past as part of the exchange teacher program many had decided to stay in the united_states for more than years and become residents the record indicates that an over- whelming majority of the filipino teachers who participate in the exchange teacher program remain in the united_states for more than the 3-year period provided by the exchange this information while itself not determinative is useful in adding context to our consideration of all of the relevant facts and circumstances in determining what the expectation was regarding the length of petitioner’s stay in conclusion after considering all of the relevant facts and circumstances we find that petitioner was invited to the united_states for a period that was expected to exceed years accordingly petitioner’s wage income for the taxable years and is not exempt from taxation under article and we sustain respondent’s determinations of the deficiencies verdate 0ct date jkt po frm fmt sfmt v files santos sheila santos v commissioner to reflect the foregoing decisions will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files santos sheila
